Order, Supreme Court, New York County (Laura E. Drager, J.), entered January 21, 2010, which denied plaintiffs motion to *559vacate or modify a judgment of divorce entered following his default, unanimously affirmed, without costs.
While a liberal approach toward vacating defaults in matrimonial proceedings is warranted because of the important public policy of determining those actions on their merits, “it is still incumbent upon a party seeking vacatur to establish both a reasonable excuse for the default and a meritorious defense” (Estate of Allen v Allen, 258 AD2d 423 [1999]; see also Gass v Gass, 42 AD3d 393, 396 [2007]). Plaintiffs explanation for his decision to flee the country after being convicted of a felony, which resulted in his defaulting in the instant action, is not reasonable. Nor did he present a meritorious defense to defendant’s counterclaim for divorce, or evidence otherwise warranting modification of the judgment. Accordingly, his motion was properly denied. Concur — Gonzalez, P.J., Tom, Sweeny, Richter and ManzanetDaniels, JJ.